Citation Nr: 0530285	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-04 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for additional disability of the back as a 
result of treatment by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from April 15, 1974, to May 
17, 1974.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2000 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in North Little Rock, 
Arkansas (hereinafter RO).  

In October 2002 the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO. 


REMAND

An October 2003 Board remand requested that the veteran be 
afforded a VA examination to include an opinion as to whether 
or not he incurred any additional disability to his back as a 
result of falling out of bed while hospitalized at a VA 
medical facility from April 22, 1999, to April 28, 1999.  
(The Board notes that the reports from this treatment reflect 
the incurrence of a back disability prior to this treatment, 
as hospitalization at a private medical facility for back 
surgery in March 1999 was referenced therein.)  

The remand requested an opinion regarding the probability of 
whether additional back disability resulted from the April 
1999 medical treatment.  As such, the veteran was afforded a 
VA examination in May 2004.  However, the opinion following 
this examination as to whether the veteran has any current 
back disability as a result of the alleged fall at a VA 
medical facility in April 1999, and an addendum completed by 
the physician who conducted this examination dated in May 
2005, describes the possibility that additional disability 
resulted.  Accordingly, as the Board is required to insure 
compliance with the instructions of it remands, the RO will 
be requested upon remand to obtain the necessary medical 
opinion.  Stegall v. West, 11 Vet. App. 268 (1998).   

For the reasons stated above, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

1.  The veteran should be afforded an 
examination by a an appropriate VA 
physician, other than the one who 
examined the veteran in May 2004, for the 
purpose of determining whether the 
veteran has any current disability in the 
back that is etiologically related to the 
alleged fall at a VA medical facility in 
April 1999.  The claims file must be 
forwarded to the examiner, and based on 
review of the pertinent evidence 
contained therein, most importantly the 
reports from VA hospitalization from 
April 22, 1999, to April 28, 1999, 
(tabbed in pink, left of folder), 
including the reference therein in to a 
history of a back disability prior to 
this hospitalization, and examination of 
the veteran, the examiner is to express 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran had a permanent measurable 
increase in the severity of his back 
disability as a result of a fall during 
his VA hospitalization from April 22, 
1999, to April 28, 1999.  

If additional disability resulted, the 
examiner should indicate whether the 
proximate cause of any such disability is 
the result of either (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA hospital care or 
medical treatment or (b) an event not 
reasonably foreseeable.  A complete 
rationale for the opinion expressed 
should be provided.

2.  Following the development requested 
above, the claim should be readjudicated 
by the RO.  If this adjudication does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

